Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a fuel cell stack comprising, among other things, end metal separators positioned at both ends in the stacking direction, an end seal bead formed in each of the end metal separators, each of the seal beads and the end seal beads extends in a wavy pattern in a plan view, a seal member configured to contact the end seal bead is provided in an outer portion of the insulator or the end plate, a width of the seal member is larger than a maximum width of the end seal bead, the end seal bead extending in the wavy pattern includes first and second protrusions protruding in opposite directions perpendicular to a direction in which the end seal bead extends, and the width of the seal member is larger than a distance between a protruding end of the first protrusion and a protruding end of the second protrusion.
	The closest prior art is Ishida et al. JP 2018-022595, which discloses first and second end seal lines 52e,62e on first and second end metal separators 30e,32e ([0059], [0068], [0072], [0074], Fig. 3, 6-7), and Hashimoto et al. JP 2016-048620, which discloses a seal portion for a fuel cell having a curved part 81 of a radius (Abstract, [0044]. Fig. 9).  However, Ishida in view of Hashimoto fail to teach or suggest that the end seal bead of the end metal separators having a wavy pattern has first and second protrusions that fully fit within the width of the seal member.  Further, none of the prior art teach or suggest this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/12/2021